— In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated October 7, 1985, the Board of Trustees of Rockland Community College (hereinafter the Board) appeals from an order and judgment (one paper) of the Supreme Court, Rockland County (Kelly, J.), entered March 16, 1987, which confirmed the arbitration award.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the Board’s present contention, the record reveals that a majority of the arbitrators concurred both in the determination that Rockland Community College violated the collective bargaining agreement and in the award of the compensation to the professor who was aggrieved by the violation. The mere fact that one of the arbitrators disagreed with a portion of another arbitrator’s reasoning in reaching the same result does not alter the validity of the award.
Similarly unavailing is the Board’s claim that the award is a nullity because the arbitrators failed to adhere to an alleged contractual time limitation in issuing the award. In opposing confirmation of the award, the Board failed to demonstrate that it suffered any prejudice as a result of the alleged untimeliness (see, CPLR 7511 [b] [1]; Matter of State of New York, Dept. of Taxation & Fin. [Valenti,], 57 AD2d 174), and a mere failure to follow contractual procedures does not constitute a ground for the vacatur or modification of an award *733pursuant to CPLR 7511 (see, Matter of Jasper [Royal Mink Corp.], 41 AD2d 730). Moreover, the prior course of dealing between the parties demonstrates that the alleged time limitation found in the collective bargaining agreement has not been enforced. Accordingly, confirmation of the award was proper. Rubin, J. P., Kooper, Sullivan and Balletta, JJ., concur.